                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                                       CASE NO.:

HECTOR M. ROJAS
and other similarly situated individuals,

        Plaintiff(s),
v.

TASCA DE ESPANA LLC,
and SHAHRUKH D. SARIARI, individually

      Defendants,
_____________________________________/

                                      COMPLAINT
                          (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

        COMES NOW the Plaintiff HECTOR M. ROJAS, and other similarly situated individuals,

by and through the undersigned counsel, and hereby sues Defendants TASCA DE ESPANA LLC,

and SHAHRUKH D. SARIARI, individually and alleges:

                           JURISDICTION VENUES AND PARTIES

     1. This is an action to recover money damages for retaliation and unpaid half-time overtime

        wages, under the laws of the United States. This Court has jurisdiction pursuant to the Fair

        Labor Standards Act, 29 U.S.C. § 201-219 (Section 216 for jurisdictional placement) (“the

        Act”).

     2. Plaintiff HECTOR M. ROJAS is a resident of Miami-Dade County, Florida, within the

        jurisdiction of this Honorable Court. The Plaintiff is a covered employee for purposes of

        the Act.




                                            Page 1 of 17
3. Defendant TASCA DE ESPANA LLC (hereinafter TASCA DE ESPANA, or Defendant)

   is a Florida corporation, having a place of business in Miami-Dade County, Florida, where

   Plaintiff worked for Defendant. The Defendant was and is engaged in interstate commerce.

4. The individual Defendant SHAHRUKH D. SARIARI was and is now, the owner/officer

   and manager of Defendant Corporation TASCA DE ESPANA. Defendant SHAHRUKH

   D. SARIARI is the employer of Plaintiff and others similarly situated within the meaning

   of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)].

5. All the actions raised in this complaint took place in Miami/Dade County Florida, within

   the jurisdiction of this Court.

                               GENERAL ALLEGATIONS

6. This cause of action is brought by Plaintiff HECTOR M. ROJAS as a collective action to

   recover from Defendants half-time overtime compensation, liquidated damages, retaliatory

   damages and the costs and reasonable attorney’s fees under the provisions of Fair Labor

   Standards Act, as amended, 29 U.S.C. § 201 et seq (the “FLA or the “ACT”) on behalf of

   Plaintiff and all other current and former employees similarly situated to Plaintiff (“the

   asserted class”) and who worked in excess of forty (40) hours during one or more weeks

   on or after March 25, 2019, (the “material time”) without being properly compensated.

7. Defendant TASCA DE ESPANA is a Spanish restaurant located at 8770 SW 24th ST

   Miami, FL 33165, where the Plaintiff worked.

8. Defendants TASCA DE ESPANA and SHAHRUKH D. SARIARI employed Plaintiff

   HECTOR M. ROJAS as a non-exempted, full-time, salaried employee from approximately

   February 15, 2018, to November 11, 2019, or 90 weeks.




                                     Page 2 of 17
9. The Plaintiff was hired as a cook and to perform general restaurant work. During his

   relevant employment period, the Plaintiff was paid $750.00 and $1,000.00 per week.

10. On or about August 10, 2018, the owner of the business SHAHRUKH D. SARIARI send

   Plaintiff to work as a cook to another restaurant of his property, for a period of 23 weeks.

11. While employed by Defendants, Plaintiff worked 6 days per week a very regular schedule.

   The Plaintiff worked always in excess of 40 hours weekly, he was paid a weekly salary,

   but he was not paid for overtime hours.

12. Plaintiff worked the weeks and periods, at the rates as follows:

13. A.- From February 15 to July 30, 2018, at TASCA DE ESPANA= 23 weeks

   In this period, the Plaintiff had a regular schedule of 6 working days per week. he had

   Wednesdays off, but he worked as a cook on Monday from 8:00 AM to 6:00 PM (10 hours);

   on Tuesday from 4:00 PM to 10:00 PM (6 hours); on Thursdays from 8:00 AM to 5:00 (9

   hours); on Friday and Saturday from 4:00 PM to 12:00 AM (8 hours each day); and on

   Sunday Plaintiff worked from 4:00 PM to 10:00 PM (6 hours). The Plaintiff worked a total

   of 47 hours weekly, and he was paid a salary of $750.00 weekly, or $15.96 an hour. The

   Plaintiff’s half-time overtime rate should be $7.98 an hour.

14. B.- From August 01 to January 08, 2019 at Sobe Restaurant Bar= 23 weeks

   In this period, the Plaintiff had a regular schedule of 6 working days per week. The Plaintiff

   had Mondays off, but from Tuesday to Sunday, he worked as a cook from 11:00 am to

   12:00 AM (13 hours daily). The Plaintiff worked a total of 78 hours weekly, and he was

   paid a salary of $1,000.00 weekly, or $12.82 an hour. The Plaintiff’s half-time overtime

   rate should be $6.41 an hour.

15. C.- From January 09 to November 11, 2019 at TASCA DE ESPANA= 44 weeks



                                       Page 3 of 17
   In this period, the Plaintiff had a regular schedule of 6 working days per week. Plaintiff

   had Thursday off, but on Monday and Tuesday he worked as a cook from 11:00 AM to

   10:00 PM (11 hours each day); on Wednesday from 9:00 AM to 10:00 PM (13 hours); on

   Friday and Saturday from 4:00 Pm to 12:00 AM (8 hours each day); and on Sunday,

   Plaintiff worked from 4:00 PM to 10:00 PM (6 hours). The Plaintiff worked a total of 57

   hours weekly, and he was paid a salary of $1,000.00 weekly, or $17.55 an hour. The

   Plaintiff’s half-time overtime rate should be $8.78 an hour.

16. During all his time of employment with Defendants, the Plaintiff was unable to take

   bonafide lunch periods.

17. The Plaintiff clock-in and out at Tasca de Espana. While working at Sobe Restaurant Bar,

   the Defendants did not use any timekeeping device, but the Defendants were able to track

   the hours worked by Plaintiff and other similarly situated individuals.

18. Therefore, Defendants willfully failed to pay Plaintiff overtime hours at the rate of time

   and one-half his regular rate for every hour that he worked in excess of forty (40), in

   violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

   and 29 U.S.C. § 201 et seq.

19. The Plaintiff was paid weekly by direct deposits or checks, without any record or paystub

   showing basic information such as the number of days and hours worked, wage-rate paid,

   employee’s taxes withheld, etc.

20. In addition, while working at TASCA DE ESPANA Defendants did not pay Plaintiff his

   wages free and clear, and they made illegal weekly deductions to cover the costs of broken

   glasses and plates, cleaning, etc.




                                        Page 4 of 17
21. The Plaintiff was not in agreement with the lack of payment for overtime hours and with

   the weekly deductions and he complained multiple times to the owner of the business

   SHAHRUKH D. SARIARI. The Plaintiff requested to be paid for overtime hours and to

   stop the weekly deductions.

22. On or about November 4, 2019, the Plaintiff complained the last time. Once again he

   required to be paid for overtime to the owner of the business SHAHRUKH D. SARIARI.

23. As a result, on or about November 11, 2019, Defendant fired Plaintiff using pretextual

   reasons.

24. The Plaintiff is not in possession of time and payment records, but he will provide a good

   faith estimate about unpaid overtime hours based on his recollections. After proper

   discovery, the Plaintiff will adjust his Statement of Claim accordingly.

25. Plaintiff HECTOR M. ROJAS seeks to recover half-time overtime wages for every hour

   in excess of 40 that he worked during the relevant employment period with Defendants,

   liquidated damages, retaliatory damages, the reimbursement of $7,615.00 which were

   illegally deducted from Plaintiff’s wages, and any other relief as allowable by law.

26. The additional persons who may become Plaintiffs in this action are employees and/or

   former employees of Defendants who are and who were subject to the unlawful payroll

   practices and procedures of Defendants and were not paid overtime wages at the rate of

   time and one half of their regular rate of pay for all overtime hours worked in excess of

   forty.




                                      Page 5 of 17
                            COUNT I:
          WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
        FAILURE TO PAY OVERTIME; AGAINST ALL DEFENDANTS

27. Plaintiff HECTOR M. ROJAS re-adopts every factual allegation as stated in paragraphs 1-

   27 above as if set out in full herein.

28. This cause of action is brought by Plaintiff HECTOR M. ROJAS as a collective action to

   recover from Defendants' overtime compensation, liquidated damages, costs and

   reasonable attorney’s fees under the provisions of the Fair Labor Standards Act, as

   amended, 29 U.S.C. § 201 et seq (the “FLA or the “ACT”), on behalf of Plaintiff and all

   other current and former employees similarly situated to Plaintiff (“the asserted class”) and

   who worked in excess of forty (40) hours during one or more weeks on or after February

   2018, (the “material time”) without being compensated “at a rate not less than one and a

   half times the regular rate at which he is employed.”

29. Defendant TASCA DE ESPANA was and is engaged in interstate commerce as defined in

   §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). The Defendant is a retail

   business operating as a restaurant and is engaged in interstate commerce. The Defendant

   had more than two employees recurrently engaged in commerce or in the production of

   goods for commerce, by regularly and recurrently ordering restaurant supplies produced

   out of state, by using the instrumentalities of interstate commerce to accept and solicit funds

   from non-Florida sources, by using electronic devices to authorize credit card transactions,

   etc. Upon information and belief, the proportional annual gross revenue of the

   Employer/Defendant was always in excess of $500,000 per annum. Therefore, there is

   FLSA enterprise coverage.




                                        Page 6 of 17
30. Plaintiff and those similarly situated were employed by an enterprise engaged in interstate

   commerce. Plaintiff and those similarly situated regularly handled and worked on goods

   and materials that were moved across State lines at any time in the course of business.

   Therefore, there is FLSA individual coverage.

31. Defendants TASCA DE ESPANA and SHAHRUKH D. SARIARI employed Plaintiff

   HECTOR M. ROJAS as a non-exempted, full-time, salaried employee from approximately

   February 15, 2018, to November 11, 2019, or 90 weeks.

32. The Plaintiff was hired as a cook and to perform general restaurant work. During his

   relevant employment period, the Plaintiff was paid $750.00 and $1,000.00 per week.

33. While employed by Defendants, Plaintiff worked 6 days per week a very regular schedule.

   The plaintiff worked always in excess of 40 hours weekly. The Plaintiff was paid a weekly

   salary, but he was not paid for overtime hours.

34. Plaintiff worked the weeks and periods, at the rates as follows:

35. A.- From February 15 to July 30, 2018, at TASCA DE ESPANA= 23 weeks

   In this period, the Plaintiff had a regular schedule of 6 working days per week a total of 47

   hours weekly, and he was paid a salary of $750.00 weekly, or $15.96 an hour. The

   Plaintiff’s half-time overtime rate should be $7.98 an hour.

   B.- From August 01 to January 08, 2019 at Sobe Restaurant Bar= 23 weeks

   In this period, the Plaintiff had a regular schedule of 6 working days per week a total of 78

   hours weekly. The Plaintiff was paid a salary of $1,000.00 weekly, or $12.82 an hour. The

   Plaintiff’s half-time overtime rate should be $6.41 an hour.

36. C.- From January 09 to November 11, 2019 at TASCA DE ESPANA= 44 weeks




                                       Page 7 of 17
   In this period, the Plaintiff had a regular schedule of 6 working days per week a total of 57

   hours weekly. The Plaintiff was paid a salary of $1,000.00 weekly, or $17.55 an hour. The

   Plaintiff’s half-time overtime rate should be $8.78 an hour.

37. During all his time of employment with Defendants, the Plaintiff was unable to take

   bonafide lunch periods.

38. During his entire period of employment with the Defendants, Plaintiff worked in excess of

   40 hours weekly, he was paid a salary, but he was not paid for overtime hours as required

   by the FLSA.

39. The Plaintiff clocked-in and out at Tasca de Espana. While working at Sobe Restaurant

   Bar, the Defendants did not use any timekeeping device, but the Defendants were able to

   track the hours worked by Plaintiff and other similarly situated individuals.

40. Therefore, Defendants willfully failed to pay Plaintiff overtime hours at the rate of time

   and one-half his regular rate for every hour that he worked in excess of forty (40), in

   violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

   and 29 U.S.C. § 201 et seq.

41. The Plaintiff was paid weekly by direct deposits or checks, without any record or paystub

   showing basic information such as the number of days and hours worked, wage-rate paid,

   employee’s taxes withheld etc.

42. In addition, while working at TASCA DE ESPANA Defendants did not pay Plaintiff his

   wages free and clear, and they made illegal weekly deductions to cover the costs of broken

   glasses and plates, cleaning, etc.

43. The records, if any, concerning the number of hours worked by Plaintiff and those similarly

   situated, and the compensation paid to such employees should be in the possession and



                                        Page 8 of 17
   custody of Defendants. However, upon information and belief, Defendants did not

   maintain time accurate records of hours worked by the Plaintiff and other employees.

44. Defendants violated the record-keeping requirements of FLSA, 29 CFR Part 516.

45. Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at the time of

   the filing of this complaint, the Plaintiff’s good faith estimate of unpaid overtime wages is

   as follows:

   * Please note thatthese are preliminary calculations and that these figures could be subject
   to modifications as discovery could dictate.

       a. Total amount of alleged unpaid O/T wages:

           Fourteen Thousand Two Hundred-Two Dollars and 56/100 ($14,202.56)

       b. Calculation of such wages:

           Total time of employment: 90 weeks
           Total number of relevant weeks: 90 weeks

           A.- From February 15 to July 30, 2018, at TASCA DE ESPANA= 23 weeks

           Total relevant weeks: 23 weeks
           Total hours worked: 47 hours weekly
           Total overtime hours: 7 hours
           Salary: $750.00 weekly: 47 hours =$15.96 an hour
           Regular rate: $15.96 an hour: 2= $7.98 half-time overtime
           Half-time O/T rate: $7.98 an hour

           Half-time O/T $7.98 x 7 O/T hours=$55.86 weekly x 23 weeks=$1,284.78

           -     Illegal deduction for this period / $25.00 weekly x 23 weeks=$575.00

          B.- From August 01 to January 08, 2019 at Sobe Restaurant Bar= 23 weeks

           Total relevant weeks: 23 weeks
           Total hours worked: 78 hours weekly
           Total overtime hours: 38 hours
           Salary: $1,000.00 weekly: 78 hours =$12.82 an hour
           Regular rate: $12.82 an hour: 2= $6.41 half-time overtime
           Half-time O/T rate: $6.41 an hour



                                        Page 9 of 17
           Half-time O/T $6.41 x 38 O/T hours=$243.58 weekly x 23 weeks=$5,602.34

           -   No Illegal deduction for this period

           C.- From January 09 to November 11, 2019 at TASCA DE ESPANA= 44 weeks

           Total relevant weeks: 44 weeks
           Total hours worked: 57 hours weekly
           Total overtime hours: 17 hours
           Salary: $1,000.00 weekly: 57 hours =$17.55 an hour
           Regular rate: $17.55 an hour: 2= $8.78 half-time overtime
           Half-time O/T rate: $8.78 an hour

           Half-time O/T $9.78 x 17 O/T hours=$166.26 weekly x 44 weeks=$7,315.44

           -   Illegal deduction for this period /$160.00 weekly x 44 weeks=$7,040.00

           Total unpaid Half-time O/T: $14,202.56

           Total Illegal deductions: $7,615.00

       c. Nature of wages (e.g. overtime or straight time):

           This amount represents unpaid half-time overtime wages plus the reimbursement
           of illegal deductions.

46. At all times material hereto, the Employers/Defendants failed to comply with Title 29

   U.S.C. §207 (a) (1), in that Plaintiff and those similarly-situated performed services and

   worked in excess of the maximum hours provided by the Act but no provision was made

   by the Defendants to properly pay them at the rate of time and one half for all hours worked

   in excess of forty hours (40) per workweek as provided in said Act.

47. Defendants knew and/or showed reckless disregard of the provisions of the Act concerning

   the payment of overtime wages as required by the Fair Labor Standards Act and remain

   owing Plaintiff and those similarly-situated these overtime wages since the commencement

   of Plaintiff’s and those similarly-situated employee’s employment with Defendants as set




                                      Page 10 of 17
       forth above, and Plaintiff and those similarly-situated are entitled to recover double

       damages.

   48. At the times mentioned, individual Defendant SHAHRUKH D. SARIARI was the owner

       and manager of TASCA DE ESPANA. Defendant SHAHRUKH D. SARIARI was the

       employer of Plaintiff and others similarly situated within the meaning of Section 3(d) of

       the “Fair Labor Standards Act” [29 U.S.C. § 203(d)]. In that, this individual Defendant

       acted directly in the interests of TASCA DE ESPANA in relation to their employees,

       including Plaintiff and others similarly situated. Defendant SHAHRUKH D. SARIARI had

       absolute financial and operational control of the Corporation, determined terms and

       working conditions of Plaintiff and other similarly situated employees, and he is jointly

       and severally liable for the Plaintiff’s damages.

   49. Defendants TASCA DE ESPANA and SHAHRUKH D. SARIARI willfully and

       intentionally refused to pay Plaintiff overtime wages at the rate of time and one half his

       regular rate, as required by the law of the United States, and remains owing Plaintiff these

       overtime wages since the commencement of Plaintiff’s employment with Defendants as

       set forth above.

   50. The Plaintiff has retained the law offices of the undersigned attorney to represent him in

       this action and is obligated to pay a reasonable attorneys’ fee.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff HECTOR M. ROJAS and those similarly situated respectfully requests

that this Honorable Court:

       A. Enter judgment for Plaintiff HECTOR M. ROJAS and other similarly situated

           individuals and against the Defendants TASCA DE ESPANA and SHAHRUKH D.



                                          Page 11 of 17
           SARIARI based on Defendants’ willful violations of the Fair Labor Standards Act, 29

           U.S.C. § 201 et seq.; and

       B. Award Plaintiff HECTOR M. ROJAS actual damages in the amount shown to be due

           for unpaid overtime compensation for hours worked in excess of forty weekly, with

           interest; and

       C. Award Plaintiff an equal amount in double damages/liquidated damages; and

       D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

       E. Grant such other and further relief as this Court deems equitable and just and/or

           available pursuant to Federal Law.

                                         JURY DEMAND

Plaintiff HECTOR M. ROJAS demands trial by a jury of all issues triable as of right by a jury.

                             COUNT II:
       FEDERAL STATUTORY VIOLATION PURSUANT TO 29 U.S.C. 215 (a)(3)
           RETALIATORY DISCHARGE; AGAINST ALL DEFENDANTS

   51. Plaintiff HECTOR M. ROJAS re-adopts every factual allegation as stated in paragraphs 1-

       27 of this complaint as if set out in full herein.

   52. This Court has jurisdiction pursuant to The Fair Labor Standards Act, 29 U.S.C. §§ 201-

       219 (section #216 for jurisdictional placement) as well as the Florida Constitution that vests

       this action within a court of competent jurisdiction.

   53. Defendant TASCA DE ESPANA was and is engaged in interstate commerce as defined in

       §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). The Defendant is a retail

       business operating as a bakery/restaurant and is engaged in interstate commerce. The

       Defendant also operates an online store. Upon information and belief, the proportional




                                            Page 12 of 17
   annual gross revenue of the Employer/Defendant was always in excess of $500,000 per

   annum. Therefore, there is FLSA enterprise coverage.

54. Plaintiff and those similarly situated were employed by an enterprise engaged in interstate

   commerce. Plaintiff and those similarly situated regularly handled and worked on goods

   and materials that were moved across State lines at any time in the course of business.

   Therefore, there is FLSA individual coverage.

55. By reason of the foregoing, Defendants’ business activities involve those to which the Fair

   Labor Standards Act applies.

56. 29 U.S.C. § 207 (a) (1) states, "if an employer employs an employee for more than forty

   hours in any workweek, the employer must compensate the employee for hours in excess

   of forty at the rate of at least one and one-half times the employee's regular rate…."

57. Likewise, 29 U.S.C. 215(a)(3) states... it shall be unlawful for any person— “to discharge

   or in any other manner discriminate against any employee because such employee has filed

   any complaint or instituted or caused to be instituted any proceeding under or related to

   this chapter, or has testified or is about to testify in any such proceeding,......”

58. Defendants TASCA DE ESPANA and SHAHRUKH D. SARIARI employed Plaintiff

   HECTOR M. ROJAS as a non-exempted, full-time, salaried employee from approximately

   February 15, 2018, to November 11, 2019, or 90 weeks.

59. The Plaintiff was hired as a cook and to perform general restaurant work. During his

   relevant employment period, the Plaintiff was paid $750.00 and $1,000.00 per week.

60. While employed by Defendants, Plaintiff worked 6 days per week a very regular schedule.

   The Plaintiff worked always in excess of 40 hours weekly. The Plaintiff was paid a weekly

   salary, but he was not paid for overtime hours.



                                        Page 13 of 17
61. Plaintiff worked the weeks and periods, at the rates as follows:

62. A.- From February 15 to July 30, 2018, at TASCA DE ESPANA= 23 weeks

   In this period, the Plaintiff had a regular schedule of 6 working days per week a total of 47

   hours weekly, and he was paid a salary of $750.00 weekly, or $15.96 an hour. The

   Plaintiff’s half-time overtime rate should be $7.98 an hour.

   B.- From August 01 to January 08, 2019 at Sobe Restaurant Bar= 23 weeks

   In this period, the Plaintiff had a regular schedule of 6 working days per week a total of 78

   hours weekly. The Plaintiff was paid a salary of $1,000.00 weekly, or $12.82 an hour. The

   Plaintiff’s half-time overtime rate should be $6.41 an hour.

63. C.- From January 09 to November 11, 2019 at TASCA DE ESPANA= 44 weeks

   In this period, the Plaintiff had a regular schedule of 6 working days per week a total of 57

   hours weekly. The Plaintiff was paid a salary of $1,000.00 weekly, or $17.55 an hour. The

   Plaintiff’s half-time overtime rate should be $8.78 an hour.

64. During his entire period of employment with the Defendants, Plaintiff worked in excess of

   40 hours weekly, he was paid a salary, but he was not paid for overtime hours as required

   by the FLSA.

65. The Plaintiff clocked-in and out at Tasca de Espana. While working at Sobe Restaurant

   Bar, the Defendants did not use any timekeeping device, but the Defendants were able to

   keep track of the hours worked by Plaintiff and other similarly situated individuals.

66. Therefore, Defendants willfully failed to pay Plaintiff overtime hours at the rate of time

   and one-half his regular rate for every hour that he worked in excess of forty (40), in

   violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

   and 29 U.S.C. § 201 et seq.



                                      Page 14 of 17
67. The Plaintiff was paid weekly by direct deposits or checks, without any record or paystub

   showing basic information such as the number of days and hours worked, wage-rate paid,

   employee’s taxes withheld etc.

68. In addition, while working at TASCA DE ESPANA Defendants did not pay Plaintiff his

   wages free and clear, and they made illegal weekly deductions to cover the costs of broken

   glasses and plates, cleaning, etc.

69. The Plaintiff was not in agreement with the lack of payment for overtime hours and with

   the weekly deductions and he complained multiple times to the owner of the business

   SHAHRUKH D. SARIARI. The Plaintiff requested to be paid for overtime hours and to

   stop the weekly deductions.

70. On or about November 04, 2019, Plaintiff complained the last time. Once again he required

   to be paid for overtime to the owner of the business SHAHRUKH D. SARIARI.

71. These complaints constituted protected activity under the Fair Labor Standards Act.

72. As a result of the Plaintiff’s multiple complaints, on or about November 11, 2019,

   Defendant fired Plaintiff using pretextual reasons.

73. At all times during his employment with Defendants, Plaintiff performed his duties

   satisfactorily. There was no reason other than a retaliatory action to terminate Plaintiff’s

   employment with Defendants.

74. There is proximity between Plaintiff’s protected activity and his termination.

75. The Defendants’ termination of the Plaintiff was in direct violation of 29 U.S.C. 215 (a)

   (3) and, as a direct result, the Plaintiff has been damaged.

76. At the times mentioned, individual Defendant SHAHRUKH D. SARIARI was the owner

   and manager of TASCA DE ESPANA. Defendant SHAHRUKH D. SARIARI was the



                                        Page 15 of 17
       employer of Plaintiff and others similarly situated within the meaning of Section 3(d) of

       the “Fair Labor Standards Act” [29 U.S.C. § 203(d)]. In that, this individual Defendant

       acted directly in the interests of TASCA DE ESPANA in relation to their employees,

       including Plaintiff and others similarly situated. Defendant SHAHRUKH D. SARIARI had

       absolute financial and operational control of the Corporation, he determined terms and

       working conditions of Plaintiff and other similarly situated employees, and he is jointly

       and severally liable for Plaintiff’s damages.

    77. Plaintiff HECTOR M. ROJAS seeks to recover overtime wages for every hour in excess

       of 40 that he worked, liquidated damages, retaliatory damages, the reimbursement of illegal

       deductions and any other relief as allowable by law.

    78. The Plaintiff has retained the law offices of the undersigned attorney to represent him in

       this action and is obligated to pay a reasonable attorneys’ fee.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff HECTOR M. ROJAS respectfully requests that this Honorable Court:

       A. Issue a declaratory judgment that Defendants’ acts, policies, practices, and procedures

           complained of herein violated provisions of the Fair Labor Standards Act;

       B. Enter judgment against the Defendants TASCA DE ESPANA and SHAHRUKH D.

           SARIARI that the Plaintiff recovers compensatory, damages and an equal amount of

           liquidated damages as provided under the law and in 29 U.S.C. § 216(b);

       C. That Plaintiff recovers an award of reasonable attorney fees, costs, and expenses.

       D. Order the Defendants TASCA DE ESPANA and SHAHRUKH D. SARIARI to make

           whole the Plaintiff by providing appropriate back pay and other benefits wrongly

           denied in an amount to be shown at trial and other affirmative relief;



                                          Page 16 of 17
        E. Plaintiff HECTOR M. ROJAS further prays for such additional relief as the interests

            of justice may require.

                                        JURY DEMAND

Plaintiff HECTOR M. ROJAS demands trial by a jury of all issues triable as of right by a jury.

Dated: March 25, 2020

                                                Respectfully submitted,


                                                By: _/s/ Zandro E. Palma____
                                                ZANDRO E. PALMA, P.A.
                                                Florida Bar No.: 0024031
                                                9100 S. Dadeland Blvd.
                                                Suite 1500
                                                Miami, FL 33156
                                                Telephone: (305) 446-1500
                                                Facsimile: (305) 446-1502
                                                zep@thepalmalawgroup.com
                                                Attorney for Plaintiff




                                          Page 17 of 17
